Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al (US Patent No. US 10342121 B2 and Koo hereinafter) in view of BAE et al. (US Pub No. 2016/0302314 A1 and BAE hereinafter)
Regarding Claim 1, Koo discloses (figs. 15-16) a portable information device comprising:  a first chassis (1100); a second chassis (1200) rotatably (hinge portion 1300) coupled to said first chassis; a display, covering said first and second chassis, includes a folding region (111-114) located between said first and second chassis; and a flexible sheet-shaped member (10), covering a back surface of said display, wherein said sheet-shaped member includes: a first strength changing section in which a flexural strength decreases gradually from said first fixed point towards a first inflection point; and a second strength changing section in which said flexural strength decreases gradually from said second fixed point towards a second inflection point (see annotated fig. 15 below).  

    PNG
    media_image1.png
    760
    910
    media_image1.png
    Greyscale


Koo does not explicitly disclose a first chassis includes a first plate; wherein said second chassis includes a second plate; and the flexible sheet-shaped member is attached to said first plate at a first fixed point located at a position offset from a center of said folding region to a side of said first chassis, and is attached to said second plate at a second fixed point located at a position offset from said center of said folding region to a side of said second chassis. However, BAE teaches (figs. 1-5B) a first chassis (1) includes a first plate (1a); wherein said second chassis (2) includes a second plate (2a); 

    PNG
    media_image2.png
    438
    693
    media_image2.png
    Greyscale

and the flexible sheet-shaped member (43) is attached to said first plate at a first fixed point located at a position offset from a center of said folding region to a side of said first chassis, and is attached to said second plate at a second fixed point located at a position offset from said center of said folding region to a side of said second chassis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first/second plates of the first/second chassis of Kim to device of Koo in order to reduce distortion of a screen when the foldable device unfolds at an obtuse angle.



Regarding Claim 2, Koo/BAE discloses the portable information device of Claim 1. Koo further teaches(figs.15-16) wherein said folding region is movable relative to said first and second chassis (shows fig 16).  

Regarding Claim 3, Koo/BAE discloses the portable information device of Claim 1. Koo further teaches(figs.15-16)  wherein said first inflection point is where a bending direction is reversed from said first fixed point towards said center of said folding region, and said second inflection point is where said bending direction is reversed from said second fixed point towards said center of said folding region (see annotated fig.15).  

Regarding Claim 4, Koo/BAE discloses the portable information device of Claim 1. Koo further teaches(figs.15-16)  wherein said sheet-shaped member further includes a third strength changing section in which said flexural strength of said sheet-shaped member decreases gradually from said center of said folding region towards said first inflection point; and a fourth strength changing section in which said flexural strength of said sheet-shaped member decreases gradually from said center of said folding region towards said second inflection point.  

    PNG
    media_image3.png
    755
    902
    media_image3.png
    Greyscale

Regarding Claim 5, Koo/BAE discloses the portable information device of Claim 1. Koo further teaches(figs.15-16) wherein said sheet-shaped member includes a plurality of holes (111’), and said flexural strength of said sheet-shaped member gradually decreases by gradually increasing an aperture ratio of said holes in said sheet-shaped member (shows in fig. 15).  

Regarding Claim 9, Koo/BAE discloses the portable information device of Claim 1. Koo further teaches(figs.15-16)  wherein when said portable information device is in a folded form, said first and second chassis are disposed to overlap each other, and a region of said display on the side of said first chassis and a region of said display on the side of said second chassis are disposed to face each other (shows in fig. 16).  

Regarding Claim 10, Koo discloses (figs. 15-16) a display assembly comprising: 
a display (11) having a folding region (111-114) in a position located between a first edge (left edge of 10) and a second edge (right edge of 10); and a flexible sheet-shaped member (100) covering a back surface of said display, 

    PNG
    media_image4.png
    614
    768
    media_image4.png
    Greyscale

wherein said sheet-shaped member includes a first strength changing section provided in a first position located between said first edge and said folding region in order to reduce a flexural strength gradually from said first edge towards said first position; and a second strength changing section provided in a second position located between said second edge and said folding region in order to reduce said flexural strength gradually from said second edge towards said second position (see annotated fig. 15 above).
Koo does not explicitly disclose wherein said sheet-shaped member, attached to a first plate of a first chassis, and to a second plate of a second chassis. However, BAE teaches (figs. 1-5B) wherein said sheet-shaped member (43), attached to a first plate (1a) of a first chassis (1), and to a second plate (2a) of a second chassis (2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first/second plates of the first/second chassis of Kim to device of Koo in order to reduce distortion of a screen when the foldable device unfolds at an obtuse angle.

  Regarding Claim 11, Koo/BAE discloses the display assembly of Claim 10. Koo further teaches (figs. 15-16) wherein said sheet-shaped member further includes a third strength changing section in which said flexural strength of said sheet-shaped member decreases gradually from a center of said folding region towards said first position; and a fourth strength changing section in which said flexural strength of said sheet-shaped member decreases gradually from said center of said folding region towards said second position.  

    PNG
    media_image5.png
    739
    906
    media_image5.png
    Greyscale


Regarding Claim 12, Koo/BAE discloses the display assembly of Claim 10. Koo further teaches (figs. 15-16) wherein said sheet-shaped member includes a plurality of holes (111’), and said flexural strength of said sheet-shaped member gradually decreases by gradually increasing an aperture ratio of said holes in said sheet-shaped member.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al in view of BAE et al in view of Kim et al (US Patent No. 10915140 B2 and Kim hereinafter)
Regarding Claim 6, Koo/BAE discloses the portable information device of Claim 1. Koo/BAE does not explicitly disclose wherein said flexural strength of said sheet-shaped member gradually decreases by gradually reducing a thickness of said sheet-shaped member. However, Kim teaches (see annotated fig. 13 below)  wherein said flexural strength of said sheet-shaped member (SP and BFP) gradually decreases by gradually reducing a thickness of said sheet-shaped member. 

    PNG
    media_image6.png
    552
    769
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine reduced a thickness of said sheet-shaped member of Kim to device of Koo/BAE in order to provide flexibility and to prevent damage of elements due to a deformation of the folding area.

Regarding Claim 7, Koo/BAE discloses the portable information device of Claim 1. Koo/BAE does not explicitly disclose wherein said flexural strength of said sheet-shaped member gradually decreases by fixing, to said sheet-shaped member, an auxiliary sheet whose thickness gradually decreases.  However, Kim teaches (see annotated fig. 13 above) wherein said flexural strength of said sheet-shaped member gradually decreases by fixing, to said sheet-shaped member, an auxiliary sheet (SP) whose thickness gradually decreases. It would have been obvious to one of ordinary skill in /BAE art before the effective filing date of the claimed invention to combine an auxiliary sheet whose thickness gradually decreases of Kim to device of Koo/BAE in order to provide flexibility and to prevent damage of elements due to a deformation of the folding area.

Regarding Claim 8, Koo/BAE discloses the portable information device of Claim 1. Koo does not explicitly disclose wherein a conductive sheet is provided on a surface or a back surface of said sheet-shaped member. However, Kim teaches (fig. 13) wherein a conductive sheet (SP) is provided on a surface or a back surface of said sheet-shaped member. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an conductive sheet whose thickness gradually decreases of Kim to device of Koo/BAE in order to provide flexibility and to prevent damage of elements due to a deformation of the folding area.
  
Regarding Claim 13, Koo/BAE discloses the display assembly of Claim 10. Koo/BAE does not explicitly disclose wherein said flexural strength of said sheet-shaped member gradually decreases by gradually reducing a thickness of said sheet-shaped member.  However, Kim teaches wherein said flexural strength of said sheet-shaped member (SP and BFP)  gradually decreases by gradually reducing a thickness of said sheet-shaped member (see annotated fig. 13 above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine reduced a thickness of said sheet-shaped member of Kim to the display assembly of Koo/BAE in order to provide flexibility and to prevent damage of elements due to a deformation of the folding area.

Regarding Claim 14, Koo/BAE discloses the display assembly of Claim 10. Koo/BAE does not explicitly disclose wherein said flexural strength of said sheet-shaped member gradually decreases by fixing, to said sheet-shaped member, an auxiliary sheet whose thickness gradually decreases. However, Kim teaches wherein said flexural strength of said sheet-shaped member gradually decreases by fixing, to said sheet-shaped member, an auxiliary sheet whose thickness gradually decreases (see annotated fig. 13 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an auxiliary sheet whose thickness gradually decreases of Kim to the display assembly of Koo/BAE in order to provide flexibility and to prevent damage of elements due to a deformation of the folding area.

Regarding Claim 15, Koo/BAE discloses the display assembly of Claim 10. Koo/BAE does not explicitly disclose wherein a conductive sheet is provided on a surface or a back surface of said sheet-shaped member. However, Kim teaches (fig. 13) wherein a conductive sheet (SP) is provided on a surface or a back surface of said sheet-shaped member. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an conductive sheet whose thickness gradually decreases of Kim to the display assembly of Koo/BAE in order to provide flexibility and to prevent damage of elements due to a deformation of the folding area.


Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                               Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841